PER CURIAM.
Upon examination of the record-on-appeal in the above entitled cause, it appears that appellants are attempting to appeal to this Court “the Order Denying New Trial of the Circuit Court of the Thirteenth Judicial Circuit in and for Hills-borough County, bearing date the twenty-seventh day of July, 1965, entered in the above-styled cause and recorded in Circuit Court Minute Book 177, at page 716 on the 27th day of July, 1965.” Said order denying new trial is not an appeal-able order under the Rules. The motion for new trial is not before this Court, but it was apparently filed by plaintiffs below because of alleged inadequacy of the verdict and judgment which awarded each *818of the plaintiffs damages in the sum of $1,000, or $2,000 as total damages.
But the judgment itself, which is before this Court in the form of a Minute Book entry, certified by the Circuit Clerk, does not show that such Minute Book entry was signed by the trial Judge; and because thereof would not be an appealable final judgment as contemplated by Rules 3.2(b) and 1.3, Florida Appellate Rules, 31 F.S.A., even if the judgment itself had been included in the Notice of Appeal. See Egantoff v. Herring, Fla.App.1965, 177 So.2d 260 and State of Florida ex rel. Herring v. Allen et al., opinion filed May 25, 1966, Fla., 189 So.2d 363.
For the foregoing stated reasons, the appeal herein is dismissed ex mero motu.
LILES, Acting C. J., and HOBSON and PIERCE, JJ., concur.